EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wendy Slade on 9/23/2021.
The application has been amended as follows: 
Claim 1: A biocompatible polymer composite comprised of a hydrogel, proteins and nanoparticles for controlled protein release, said proteins are not encapsulated by said nanoparticles and interact with said nanoparticles by non-covalent short-range interactions, characterized in that said biocompatible polymer composite yields an extended protein release profile on the order of weeks, and the extended protein release profile is controlled by the non-covalent short-range interactions between said proteins and nanoparticles, and not by said hydrogel, wherein said nanoparticles are not comprised of polysaccharide. 
Claim 8:  biocompatible polymer composite according to claim 1, wherein said non-covalent short-range interactions occur between positively charged proteins and negatively charged particles in a neutral pH environment.

Claim 9: biocompatible polymer composite according to claim 8, wherein protein release is initiated as the negatively charged particles degrade into products that decrease the strength of said non-covalent short-range interactions between positively charged proteins and negatively charged particles.
Claim 10: A biocompatible polymer composite according to claim 1, wherein said non-covalent short-range interactions occur between negatively charged proteins and positively charged particles in a neutral pH environment.
Claim 11: biocompatible polymer composite according to claim 10, wherein protein release is initiated as the positively charged particles degrade into products that decrease the strength of said non-covalent short-range interactions between negatively charged proteins and positively charged particles.
Claim 16: A method for providing controlled release of a protein, the method comprising: selecting a protein to be released over an extended period of time; 
selecting a nanoparticle on the basis that it is made of a polymer-based material which has a charge complimentary to the charge on the protein such that the nanoparticle and the protein interact by non-covalent short range interactions;
producing the nanoparticles separate from the protein; 
mixing the protein and separate nanoparticles together with a hydrogel material under conditions conducive to the hydrogel forming to encapsulate the nanoparticles and the protein to produce a biocompatible polymer composite; and 
depositing the biocompatible polymer composite into an environment, whereupon degradation of the biocompatible polymer composite is characterized in that said biocompatible polymer composite yields an extended protein release profile on the order of weeks, and the extended protein release is controlled by the non-covalent short-range interactions between said proteins and nanoparticles, and not by said hydrogel, wherein said nanoparticles are not comprised of polysaccharide. 
Claim 23: A method according to claim 16, wherein non-covalent said short-range interactions occur between positively charged proteins and negatively charged particles in a neutral pH environment.
Claim 24: A method according to claim 23, wherein protein release is initiated as the negatively charged particles degrade into products that decrease the strength of said non-covalent short-range interactions between positively charged proteins and negatively charged particles.
Claim 25: A method according to claim 16, wherein said non-covalent short-range interactions occur between negatively charged proteins and positively charged particles in a neutral pH environment.
Claim 26: A method according to claim 25, wherein protein release is initiated as the positively charged particles degrade into products that decrease the strength of said non-covalent short-range interactions between negatively charged proteins and positively charged particles.





Allowable Subject Matter
Claims 1-12, 14-27 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art identified is to Brakenhielm et al. (US 9238008) which teaches a particle comprised of polysaccharide having proteins electrostatically adsorbed on to the surface. Such a structure provides for sustained release of the adsorbed surface protein. However, the instant invention requires the particles with adsorbed protein be free of polysaccharide. Given that Brakenhielm requires the presence of a polysaccharide, the amendment filed 6/2/2021 has sufficiently narrowed the claims to remove themselves from obviousness over Brakenhielm.  Also relevant are Wang et al. (US 2013/0196915) and Benita et al. (US 2008/0267876) which teach nanoparticles having protein/therapeutic on the surface. However, Wang’s surface modification is through a chemical bond using streptavidin and biotin (see Example 4) and not through non-covalent short range interactions as required by the instant claim.  Thus, the claimed invention is free from the prior art and considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A PURDY/Primary Examiner, Art Unit 1611